EXHIBIT 10.2 FORM OF MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT CITIMORTGAGE, INC. Purchaser ABN AMRO MORTGAGE GROUP, INC. Seller and Servicer Dated as of June 1, 2007 MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT This is a MORTGAGE LOAN PURCHASE AND SERVICING AGREEMENT (the "Agreement"), dated as of June 1, 2007, by and between CitiMortgage, Inc., having an office at 1000 Technology Drive, O’Fallon, MO 63368 (the "Purchaser") and ABN AMRO Mortgage Group, Inc. having an office at 6300 Interfirst Drive, Ann Arbor, Michigan 48108 (the "Seller"). W I T N E S S E T H: WHEREAS, the Seller desires to sell, from time to time, to the Purchaser, and the Purchaser desires to purchase, from time to time, from the Seller, certain fixed and adjustable rate Conventional, FHA Insured and VA Guaranteed mortgage loans (the "Mortgage Loans") as described herein on a servicing retained basis, and which shall be delivered in groups of whole loans on various dates as provided herein (each a "Closing Date"); WHEREAS, each Mortgage Loan is secured by a mortgage, deed of trust or other security instrument creating a first lien on a residential dwelling located in the jurisdiction indicated on the Mortgage Loan Schedule for the related Mortgage Loan Package, which is to be annexed hereto on each Closing Date as Schedule I; WHEREAS, following its purchase of the Mortgage Loans from Seller, Purchaser may desire to sell some or all of the Mortgage Loans in a whole loan transfer or to securitize some or all of the Mortgage Loans through FNMA; WHEREAS, the Purchaser and the Seller wish to prescribe the manner of the conveyance, servicing and control of the Mortgage Loans; and NOW, THEREFORE, in consideration of the premises and mutual agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Purchaser and the Seller agree as follows: SECTION 1.Definitions. For purposes of this Agreement the following capitalized terms shall have the respective meanings set forth below. Adjustable Rate Mortgage Loan: A Mortgage Loan which provides for the adjustment of the Mortgage Interest Rate payable in respect thereto. Adjustment Date: With respect to each Adjustable Rate Mortgage Loan, the date set forth in the related Mortgage Note on which the Mortgage Interest Rate on the Mortgage Loan is adjusted in accordance with the terms of the Mortgage Note. Agreement:This Mortgage Loan Purchase and Servicing Agreement including all exhibits, schedules, amendments and supplements hereto. Appraised Value:With respect to any Mortgaged Property, the lesser of (i) the value thereof as determined by an appraisal made for the originator of the Mortgage Loan at the time of origination of the Mortgage Loan by an appraiser who met the minimum requirements of FNMA and FHLMC, and (ii) the purchase price paid for the related Mortgaged Property by the Mortgagor with the proceeds of the Mortgage Loan; provided, however, in the case of a Refinanced Mortgage Loan, such value of the Mortgaged Property is based solely upon the value determined by an appraisal made for the originator of such Refinanced Mortgage Loan at the time of origination of such Refinanced Mortgage Loan by an appraiser who met the minimum requirements of FNMA and FHLMC. Each appraisal was performed in accordance with the requirements of the Financial Institutions Reform, Recovery and Enforcement Act of 1989. Assignment of Mortgage: An individual assignment of the Mortgage, notice of transfer or equivalent instrument in recordable form, sufficient under the laws of the jurisdiction wherein the related Mortgaged Property is located to give record notice of the sale of the Mortgage to the Purchaser. BIF: The Bank Insurance Fund, or any successor thereto. Business Day: Any day other than a Saturday or Sunday, or a day on which banking and savings and loan institutions in the State of Missouri, the State of Michigan or the State of New York are authorized or obligated by law or executive order to be closed. Cash-Out Refinancing:A Refinanced Mortgage Loan the proceeds of which were in excess of the principal balance of any existing first mortgage on the related Mortgaged Property and related closing costs, and were used to pay any such existing first mortgage, related closing costs and subordinate mortgages on the related Mortgaged Property. Closing Date: The date or dates on which the Purchaser from time to time shall purchase and the Seller from time to time shall sell to the Purchaser, the Mortgage Loans listed on the related Mortgage Loan Schedule with respect to the related Mortgage Loan Package. Closing Documents:With respect to any Closing Date, the documents required pursuant to Section 9. Code:The Internal Revenue Code of 1986, or any successor statute thereto. Condemnation Proceeds:All awards, compensation and settlements in respect of a taking of all or part of a Mortgaged Property by exercise of the power of condemnation or the right of eminent domain. Commitment Letter:With respect to the Mortgage Loan Package purchased and sold on any Closing Date, the letter agreement between the Purchaser and the Seller, in the form annexed hereto as Exhibit 9 (including any exhibits, schedules and attachments thereto), setting forth the terms and conditions of such transaction and describing the Mortgage Loans to be purchased by the Purchaser on such Closing Date. Conventional Mortgage Loan: Any Mortgage Loan that is neither an FHA Loan nor a VA Loan. Convertible Mortgage Loan: A Mortgage Loan that by its terms and subject to certain conditions contained in the related Mortgage or Mortgage Note allows the Mortgagor to convert the adjustable Mortgage Interest Rate on such Mortgage Loan to a fixed Mortgage Interest Rate. Custodial Account: The separate account or accounts, each of which shall be an Eligible Account, created and maintained pursuant to this Agreement which shall be entitled "., as servicer, in trust for the Purchaser and various Mortgagors, Fixed and Adjustable Rate Conventional, FHA or VA Mortgage Loans". Custodial Agreement: The custodian agreement attached hereto as Exhibit 5, if applicable. Custodian:The custodian, which may be Seller or any affiliate of Seller, or its successor in interest or any successor to the Custodian under the Custodial Agreement as therein provided. Cut-Off Date: The day of the month referenced in the applicable Commitment Letter. Determination Date:With respect to each Distribution Date, the fifteenth (15th) day of the calendar month in which such Distribution Date occurs or, if such fifteenth (15th) day is not a Business Day, the Business Day preceding such fifteenth (15th) day. Distribution Date: The eighteenth (18th) day of each month, commencing on the eighteenth (18th) day of the month next following the month in which the related Cut-off Date occurs, or if such eighteenth (18th) day is not a Business Day, the Business Day following such eighteenth (18th) day Due Date: With respect to each Distribution Date, the first day of the calendar month in which such Distribution Date occurs, which is the day on which the Monthly Payment is due on a Mortgage Loan, exclusive of any days of grace. Due Period: The period beginning on the second day of any month and ending on the first day of next month. Eligible Account: Either (i) an account or accounts maintained with a federal or state chartered depository institu­tion or trust company the short-term unsecured debt obligations of which (or, in the case of a depository institution or trust company that is the principal subsidiary of a holding company, the short-term unsecured debt obligations of such holding company) are rated A-1 by Standard & Poor's Ratings Services or Prime-1 by Moody's Investors Service (or a comparable rating if another rating agency is specified by the Purchaser by written notice to the Seller) at the time any amounts are held on deposit therein, (ii) an account or accounts the deposits in which are fully insured by the FDIC or (iii) a trust account or accounts maintained with a federal or state chartered depository institution or trust company acting in its fiduciary capacity.Eligible Accounts may bear interest. Escrow Account: The separate trust account or accounts created and maintained pursuant to this Agreement which shall be entitled "., as servicer, in trust for the Purchaser and various Mortgagors, Fixed and Adjustable Rate Conventional, FHA or VA Mortgage Loans." Escrow Payments: The amounts constituting ground rents, taxes, assessments, water charges, sewer rents, Primary Insurance Policy premiums, fire and hazard insurance premiums and other payments required to be escrowed by the Mortgagor with the Mortgagee pursuant to the terms of any Mortgage Note or Mortgage. Event of Default:Any one of the events enumerated in Section 13.01. FDIC: The Federal Deposit Insurance Corporation, or any successor thereto. FHA:The Federal Housing Administration, an agency within the United States Department of Housing and Urban Development, or any successor thereto and including the Federal Housing Commissioner and the Secretary of Housing and Urban Development where appropriate under the FHA Regulations. FHA Approved Mortgagee: Those institutions which are approved by FHA to act as servicer and mortgagee of record pursuant to FHA Regulations. FHA Insurance Contract or FHA Insurance:The contrac­tual obligation of FHA respecting the insurance of an FHA Loan pursuant to the National Housing Act, as amended. FHA Loan:A Mortgage Loan which is the subject of an FHA Insurance Contract as evidenced by a Mortgage Insurance Certificate. FHA Regulations:Regulations promulgated by HUD under the National Housing Act, codified in 24 Code of Federal Regula­tions, and other HUD issuances relating to FHA Loans, including the related Handbooks, Circulars, Notices and Mortgagee Letters. FHLMC: Federal Home Loan Mortgage Corporation or any successor thereto. Final Closing Date:The Closing Date with respect to the purchase and sale of the final Mortgage Loan Package purchased hereunder. Fixed Rate Mortgage Loan: A Mortgage Loan wherein the Mortgage Interest Rate set forth in the Mortgage Note is fixed for the term of such Mortgage Loan. FNMA: Federal National Mortgage Association or any successor thereto. GNMA: Government National Mortgage Association or any successor thereto. Gross Margin: With respect to any Adjustable Rate Mortgage Loan, the fixed percentage amount set forth in the related Mortgage Note and the related Mortgage Loan Schedule that is added to the Index on each Adjustment Date in accordance with the terms of the related Mortgage Note to determine the new Mortgage Interest Rate for such Mortgage Loan, as provided in the related Commitment Letter. HUD: The United States Department of Housing and Urban Development, or any successor thereto. Index: With respect to any Adjustable Rate Mortgage Loan, a rate per annum, calculated as specified in Exhibit A to the related Commitment Letter, to which the Gross Margin is added on each Adjustment Date to determine the new Mortgage Interest Rate for such Mortgage Loan. Insurance Agreements: Collectively, the FHA Insurance Contracts and VA Guaranty Agreements. Insurance Proceeds: With respect to each Mortgage Loan, proceeds of insurance policies insuring the Mortgage Loan or the related Mortgaged Property. Liquidation Proceeds: Amounts, other than Insurance Proceeds and Condemnation Proceeds, received in connection with the liquidation of a defaulted Mortgage Loan through trustee's sale, foreclosure sale or received pursuant to an FHA Insurance Contract or a VA Guaranty Agreement or otherwise, other than amounts received following the acquisition of REO Property. Loan Guaranty Certificate: The Certificate evidencing a VA Guaranty Agreement. Loan-to-Value Ratio or LTV: With respect to any Mortgage Loan as of any date of determination, the ratio on such date of the outstanding principal amount of the Mortgage Loan, to the Appraised Value of the Mortgaged Property. Maximum Mortgage Interest Rate: With respect to each Adjustable Rate Mortgage Loan, a rate that is set forth on the related Mortgage Loan Schedule and in the related Mortgage Note and is the maximum interest rate to which the Mortgage Interest Rate on such Adjustable Rate Mortgage Loan may be increased on any Adjustment Date, as provided in the related Commitment Letter. Minimum Mortgage Interest Rate: With respect to each Adjustable Rate Mortgage Loan, a rate that is set forth on the related Mortgage Loan Schedule and in the related Mortgage Note and is the minimum interest rate to which the Mortgage Interest Rate on such Adjustable Rate Mortgage Loan may be decreased on any Adjustment Date, as provided in the related Commitment Letter. Monthly Payment: With respect to any Mortgage Loan, the scheduled combined payment of principal and interest payable by a Mortgagor under the related Mortgage Note on each Due Date, which may be changed on any Adjustment Date as provided in the related Mortgage Note. Mortgage: The mortgage, deed of trust or other instrument creating a first lien on Mortgaged Property securing the Mortgage Note. Mortgagee:The mortgagee or beneficiary named in the Mortgage and the successors and assigns of such mortgagee or beneficiary. Mortgage File: The items pertaining to a particular Mortgage Loan referred to in Exhibit 4 annexed hereto, and any additional documents required to be added to the Mortgage File pursuant to this Agreement or the related Commitment Letter. Mortgage Insurance Certificate: The Certificate evidencing an FHA Insurance Contract. Mortgage Interest Rate: With respect to each Fixed Rate Mortgage Loan, the fixed annual rate of interest borne by the related Mortgage Note and set forth in the Mortgage Loan Schedule. With respect to each Adjustable Rate Mortgage Loan, the annual rate at which interest accrues on such Adjustable Rate Mortgage Loan from time to time in accordance with the provisions of the related Mortgage Note, which rate, (i) as of any date of determination until the first Adjustment Date following the related Cut-off Date shall be the rate set forth in the related Mortgage Loan Schedule as the Mortgage Interest Rate in effect immediately following the related Cut-off Date and (ii) as of any date of determination thereafter shall be the rate as adjusted on the most recent Adjustment Date, to equal the sum of the applicable Index plus the related Gross Margin; provided that the Mortgage Interest Rate on such Adjustable Rate Mortgage Loan on any Adjustment Date shall never be (a) more than the lesser of (1) the sum of the Mortgage Interest Rate in effect immediately prior to the Adjustment Date plus the related Periodic Rate Cap, if any, and (2) the related Maximum Mortgage Interest Rate or, (b) less than the greater of (1) the remainder of the Mortgage Interest Rate in effect immediately prior to the Adjustment Date minus the related Periodic Rate Cap, if any, and (2) the related Minimum Mortgage Interest Rate. Mortgage Loan: Each mortgage loan sold, assigned and transferred to the Purchaser pursuant to this Agreement and the related Commitment Letter and identified on the Mortgage Loan Schedule annexed to this Agreement on such Closing Date, which Mortgage Loan includes without limitation the Mortgage File, the Monthly Payments, Principal Prepayments, Liquidation Proceeds, Condemnation Proceeds, Insurance Proceeds, REO Disposition proceeds, and all other rights, benefits, proceeds and obligations arising from or in connection with such Mortgage Loan. Mortgage Loan Documents: The documents listed in Exhibit 4. Mortgage Loan Package:The Mortgage Loans listed on a Mortgage Loan Schedule, delivered to the Purchaser or its Custodian at least five (5) Business Days prior to the related Closing Date and attached to this Agreement as Schedule I on the related Closing Date. Mortgage Loan Schedule: With respect to each Mortgage Loan Package, the schedule of Mortgage Loans to be annexed hereto as Schedule I (or a supplement thereto) on each Closing Date for the Mortgage Loan Package delivered on such Closing Date in both hard copy and electronic format, such schedule setting forth the following information with respect to each Mortgage Loan in the Mortgage Loan Package: (1) the Seller's Mortgage Loan identifying number; (2) the Mortgagor's first and last name; (3) the street address of the Mortgaged Property including the state and zip code; (4) a code indicating whether the Mortgaged Property is owner-occupied; (5) the type of Residential Dwelling constituting the Mortgaged Property; (6) the original months to maturity; (7) the original date of the Mortgage; (8) the Loan-to-Value Ratio at origination; (9) the Mortgage Interest Rate in effect immediately following the Cut-offDate; (10) the date on which the first Monthly Payment was due on the Mortgage Loan; (11) the stated maturity date; (12) the amount of the Monthly Payment at origination; (13) the amount of the Monthly Payment as of the Cut-off Date; (14) the last Due Date on which a Monthly Payment was actually applied to the unpaid principal balance; (15) the original principal amount of the Mortgage Loan; (16) the unpaid principal balance of the Mortgage Loan as of the close of business on the Cut-off Date; (17) the Stated Principal Balance as of the Closing Date; (18) a code indicating the purpose of the loan (i.e., purchase financing, Rate/Term Refinancing, Cash-Out Refinancing); (19) the Mortgage Interest Rate at origination; (20) a code indicating the documentation style (i.e., full, alternative or reduced); (21) a code indicating if the Mortgage Loan is subject to a Primary Insurance Policy; (22) the Appraised Value of the Mortgaged Property; (23) the sale price of the Mortgaged Property, if applicable; (24) the Servicing Fee; (25) a code indicating the Metropolitan Statistical Area in which the Mortgaged Property is located; (26) race and gender information (if available) for all Mortgagors; (27) a codeindicating the county in which the Mortgaged Property in located; (28) census tract in which the Mortgaged Property is located; (29) the combined annual income of the Mortgagor’s household; and (30) with respect to each Adjustable Rate Mortgage Loan: (i) the first Adjustment Date; (ii) the Gross Margin; (iii) the Maximum Mortgage Interest Rate under the terms of the Mortgage Note; (iv) the Minimum Mortgage Interest Rate under the terms of the Mortgage Note; (v) the Periodic Rate Cap; (vi) the first Adjustment Date immediately following the Cut-off Date; (vii) the Index; and (viii) a code indicating whether the Mortgage Loan is a Convertible Mortgage Loan.With respect to the Mortgage Loan Package in the aggregate, the Mortgage Loan Schedule shall set forth the following information, as of the related Cut-off Date: (1) the number of Mortgage Loans; (2) the current principal balance of the Mortgage Loans; (3) the aggregate Stated Principal Balance of the Mortgage Loans; (4) the weighted average Mortgage Interest Rate of the Mortgage Loans; and (5) the weighted average maturity of the Mortgage Loans.Schedule I hereto shall be supplemented as of each Closing Date to reflect the addition of the Mortgage Loan Schedule with respect to the related Mortgage Loan Package. Mortgage Note: The original executed note or other evidence of the Mortgage Loan indebtedness of a Mortgagor. Mortgaged Property: The Mortgagor's real property securing repayment of a related Mortgage Note, consisting of a fee simple interest in a single parcel of real property improved by a Residential Dwelling. Mortgagor: The obligor on a Mortgage Note, the owner of the Mortgaged Property and the grantor or mortgagor named in the related Mortgage and such grantor's or mortgagor's successor's in title to the Mortgaged Property. Officer's Certificate: A certificate signed by the Chairman of the Board or the Vice Chairman of the Board or a President or a Vice President and by the Treasurer or the Secretary or one of the Assistant Treasurers or Assistant Secretaries of the Person on behalf of whom such certificate is being delivered. Periodic Rate Cap: With respect to each Adjustable Rate Mortgage Loan and any Adjustment Date therefor, a number of percentage points per annum that is set forth in the related Mortgage Loan Schedule and in the related Mortgage Note, which is the maximum amount by which the Mortgage Interest Rate for such Mortgage Loan may increase (without regard to the Maximum Mortgage Interest Rate) or decrease (without regard to the Minimum Mortgage Interest Rate) on such Adjustment Date from the Mortgage Interest Rate in effect immediately prior to such Adjustment Date, as provided in the related Commitment Letter. Person:An individual, corporation, partnership, joint venture, association, joint-stock company, trust, unincorporated organization or government or any agency or political subdivision thereof. P&I Advances: all payments not previously advanced by the Seller of principal (due after the related Cut-off Date) and interest not allocable to the period prior to the related Cut-off Date, which were due on a Mortgage Loan during the related Due Period and which were delinquent at the close of business on the related Determination Date whether or not deferred. Primary Insurance Policy: A policy of primary mortgage guaranty insurance issued by an insurer acceptable to FNMA and FHLMC. Purchase Price: The price paid on the related Closing Date by the Purchaser to the Seller pursuant to the related Commitment Letter in exchange for the Mortgage Loans purchased on such Closing Date calculated as provided in Section 4. Purchaser: CitiMortgage, Inc., or any successor thereto. Rate/Term Refinancing:A Refinanced Mortgage Loan, the proceeds of which are not in excess of the existing first mortgage loan on the related Mortgaged Property and related closing costs, and were used exclusively to satisfy the then existing first mortgage loan of the Mortgagor on the related Mortgaged Property and to pay related closing costs. Record Date:With respect to each Distribution Date, the last Business Day of the month immediately preceding the month in which such Distribution Date occurs. Refinanced Mortgage Loan:A Mortgage Loan the proceeds of which were not used to purchase the related Mortgaged Property. REMIC:A "real estate mortgage investment conduit" within the meaning of Section 860D of the Code. REO Account: The separate trust account or accounts created and maintained pursuant to this Agreement which shall be entitled "[] in trust for the Purchaser, as of [date of acquisition of title], Fixed and Adjustable Rate Conventional, FHA Insured or VA Guaranteed Mortgage Loans". REO Disposition:The final sale by the Seller of any REO Property. REO Property:A Mortgaged Property acquired as a result of the liquidation of a Mortgage Loan. Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) (the product of the Stated Principal Balance of such Mortgage Loan and the greater of (x) the Purchase Price percentage as stated in the related Commitment Letter and (y) 100%, and plus (ii) interest on such Stated Principal Balance at the Mortgage Interest Rate from and including the last Due Date through which interest has been paid by or on behalf of the Mortgagor to the first of day of the month following the date of repurchase, less amounts received in respect of such repurchased Mortgage Loan which are being held in the Custodial Account for distribution in connection with such Mortgage Loan. Residential Dwelling:Any one of the following: (i) a detached one-family dwelling, (ii) a detached two- to four-family dwelling, (iii) a one-family dwelling unit in a FNMA eligible condominium project, or (iv) a detached one-family dwelling in a planned unit development, none of which is a co-operative located outside of New York state, mobile or manufactured home. Seller: ABN AMRO Mortgage Group, Inc. Servicing Addendum:The terms and conditions attached hereto as Exhibit 8 which will govern the servicing of the Mortgage Loans. Servicing Advances:All customary, reasonable and necessary "out-of-pocket" costs and expenses incurred by the Seller in the performance of its servicing obligations, including, but not limited to, the cost of (i) preservation, restoration and repair of a Mortgaged Property, (ii) any enforcement or judicial proceedings with respect to a Mortgage Loan, including foreclosure actions and (iii) the management and liquidation of REO Property. Servicing Fee: With respect to any Mortgage Loan, the fee per calendar month as provided in the related Commitment Letter (stated as a specified number of dollars or a percentage rate), payable monthly, in arrears. Servicing File: With respect to each Mortgage Loan, the file retained by the Seller, consisting of documents set forth in Exhibit 4. Stated Principal Balance: As to each Mortgage Loan as of any date of determination, the principal balance of the Mortgage Loan as of the Cut-Off Date after giving effect to payments of principal due on or before such date, whether or not collected from the Mortgagor on or before such date. Term Sheet:An assignment and conveyance of the Mortgage Loans purchased on a Closing Date in the form annexed hereto as Exhibit 3. VA:The Veterans Administration, an agency of the United States of America, or any successor thereto including the Administrator of Veterans Affairs. VA Approved Lender:Those lenders which are approved by the VA to act as a lender in connection with the origination of VA Loans. VA Guaranty Agreement:The obligation of the United States to pay a specific percentage of a Mortgage Loan (subject to a maximum amount) upon default of the Mortgagor pursuant to the Serviceman's Readjustment Act, as amended. VA Loan:A Mortgage Loan which is the subject of a VA Guaranty Agreement as evidenced by a Loan Guaranty Certificate. VA Regulations:Regulations promulgated by the Vet­erans Administration pursuant to the Serviceman's Readjustment Act, as amended, codified in 36 Code of Federal Regulations, and other VA issuances relating to VA Loans, including related Handbooks, Circulars and Notices. SECTION 2.Agreement to Purchase. The Seller agrees to sell, and the Purchaser agrees to purchase, from time-to-time on or before the Final Closing Date, Mortgage Loans having an aggregate principal balance on the related Cut-off Date in an amount as set forth in the related Commitment Letter, or in such other amount as agreed by the Purchaser and the Seller as evidenced by the actual aggregate principal balance of the Mortgage Loans accepted by the Purchaser on the related Closing Date. SECTION 3.Mortgage Loan Schedules. The Seller shall deliver the Mortgage Loan Schedule for a Mortgage Loan Package to be purchased on a particular Closing Date to the Purchaser at least five (5) Business Days prior to such Closing Date. SECTION 4.Purchase Price. The Purchase Price for each Mortgage Loan listed on the related Mortgage Loan Schedule shall be the percentage of par as stated in the related Commitment Letter (subject to adjustment as provided therein), multiplied by its Stated Principal Balance as of the related Cut-off Date. If so provided in the related Commitment Letter, portions of the Mortgage Loans shall be priced separately. In addition to the Purchase Price as described above, the Purchaser shall pay to the Seller, at closing, accrued interest on the Stated Principal Balance of each Mortgage Loan as of the related Cut-off Date at its Mortgage Interest Rate from the related Cut-off Date through the day prior to the related Closing Date, both inclusive, less the Servicing Fee, pro rated on the basis of a 30-day month. The Purchaser shall own and be entitled to receive with respect to each Mortgage Loan purchased, (1) all scheduled principal due after the related Cut-off Date, (2) all other recoveries of principal collected after the related Cut-off Date (provided, however, that all scheduled payments of principal due on or before the related Cut-off Date and collected by the Seller after the related Cut-off Date shall belong to the Seller), and (3) all payments of interest on the Mortgage Loans net of the Servicing Fee (minus that portion of any such interest payment that is allocable to the period prior to the related Cut-off Date). The Stated Principal Balance of each Mortgage Loan as of the related Cut-off Date is determined after application to the reduction of principal of payments of principal due on or before the related Cut-off Date whether or not collected. Therefore, for the purposes of this Agreement, payments of scheduled principal and interest prepaid for a Due Date beyond the related Cut-off Date shall not be applied to the principal balance as of the related Cut-off Date. Such prepaid amounts (minus the applicable Servicing Fee) shall be the property of the Purchaser. The Seller shall deposit any such prepaid amounts into the Custodial Account, which account is established for the benefit of the Purchaser, for remittance by the Seller to the Purchaser on the first related Distribution Date.All payments of principal and interest, less the applicable Servicing Fee, due on a Due Date following the related Cut-off Date shall belong to the Purchaser SECTION 5.Examination of Mortgage Files. In addition to the rights granted to the Purchaser under the related Commitment Letter to underwrite the Mortgage Loans and review the Mortgage Files prior to the Closing Date, prior to the related Closing Date, the Seller shall (a) deliver to the Purchaser in escrow, for examination with respect to each Mortgage Loan to be purchased on such Closing Date, the related Mortgage File, including the Assignment of Mortgage, pertaining to each Mortgage Loan, or (b) make the related Mortgage File available to the Purchaser for examination at the Seller's offices or such other location as shall otherwise be agreed upon by the Purchaser and the Seller. Such examination may be made by the Purchaser or its designee at any reasonable time before or after the related Closing Date.If the Purchaser makes such examination prior to the related Closing Date and identifies any Mortgage Loans which do not conform to the terms of the related Commitment Letter, such Mortgage Loans may, at the Purchaser's option, be rejected for purchase by the Purchaser.If not purchased by the Purchaser, such Mortgage Loans shall be deleted from the related Mortgage Loan Schedule.The Purchaser may, at its option and without notice to the Seller, purchase all or part of any Mortgage Loan Package without conducting any partial or complete examination.The fact that the Purchaser has conducted or has determined not to conduct any partial or complete examination of the Mortgage Files shall not affect the Purchaser's (or any of its successors') rights to demand repurchase or other relief or remedy provided for in this Agreement. SECTION 6.Conveyance from Seller to Purchaser Subsection 6.01. Conveyance of Mortgage Loans; Possession of ServicingFiles The Seller, simultaneously with the payment of the Purchase Price, shall execute and deliver to the Purchaser a Term Sheet with respect to the related Mortgage Loan Package in the form attached hereto as Exhibit 3 The Servicing File retained by the Seller with respect to each Mortgage Loan pursuant to this Agreement shall be appropriately identified in the Seller's computer system to reflect clearly the sale of such related Mortgage Loan to the Purchaser. The Seller shall release from its custody the contents of any Servicing File retained by it only in accordance with this Agreement, except when such release is required in connection with a repurchase of any such Mortgage Loan pursuant to Subsection 7.03 or 7.04. Subsection 6.02.Books and Records. Record title to each Mortgage and the related Mortgage Note as of the related Closing Date shall be in the name of the Seller, the Purchaser, or one or more designees of the Purchaser, as the Purchaser shall designate. Notwithstanding the foregoing, beneficial ownership of each Mortgage and the related Mortgage Note shall be vested solely in the Purchaser or the appropriate designee of the Purchaser, as the case may be. All rights arising out of the Mortgage Loans including, but not limited to, all funds received by the Seller after the related Cut-off Date on or in connection with a Mortgage Loan as provided in Section 4 shall be vested in the Purchaser or one or more designees of the Purchaser; provided, however, that all such funds received on or in connection with a Mortgage Loan as provided in Section 4 shall be received and held by the Seller in trust for the benefit of the Purchaser or the assignee of the Purchaser, as the case may be, as the owner of the Mortgage Loans pursuant to the terms of this Agreement. It is the express intention of the parties that the transactions contemplated by this Agreement be, and be construed as, a sale of the Mortgage Loans by the Seller and not a pledge of the Mortgage Loans by the Seller to the Purchaser to secure a debt or other obligation of the Seller. Consequently, the sale of each Mortgage Loan shall be reflected as a sale on the Seller's business records, tax returns and financial statements. Subsection 6.03.Delivery of Mortgage Loan Documents. The Seller shall from time to time in connection with each Closing Date, at least five (5) Business Days prior to such Closing Date, deliver and release to the Purchaser or to Purchaser’s Custodian, as Purchaser designates, the following Mortgage Loan Documents as required by this Agreement with respect to each Mortgage Loan to be purchased and sold on the related Closing Date and set forth on the related Mortgage Loan Schedule delivered with such Mortgage Loan Documents: (i) The original Mortgage Note endorsed, "Pay to the order of CitiMortgage, Inc. without recourse" and signed in the name of Seller by an authorized officer.In the event that the Mortgage Loan was acquired by Seller in a merger, the endorsement must be by "[Seller], successor by merger to [name of predecessor]"; and in the event that the Mortgage Loan was acquired or originated by Seller while doing business under another name, the endorsement must be by "[Seller], formerly known as [previous name]". (ii) The original Mortgage, or a copy of the Mortgage with evidence of recording thereon certified by the appropriate recording office to be a true copy of the recorded Mortgage, or, if the original Mortgage has not yet been returned from the recording office, a copy of the original Mortgage together with a certificate of either the closing attorney, an officer of the title insurer which issued the related title insurance policy or an officer of Seller, certifying that the copy is a true copy of the original of the Mortgage which has been delivered by such officer or attorney for recording in the appropriate recording office of the jurisdiction in which the Mortgaged Property is located. (iii) The original assignment of mortgage from Seller, prepared in blank, which assignment shall be in form and substance acceptable for recording.In the event that the Mortgage Loan was acquired by Seller in a merger, the assignment must be by "[Seller], successor by merger to [name of predecessor]"; and in the event that the Mortgage Loan was acquired or originated by Seller while doing business under another name, the assignment must be by "[Seller], formerly known as [previous name]”. (iv) The original policy of title insurance, or, if the policy has not yet been issued, a written commitment or interim binder issued by the title insurance company, dated and certified as of the date the Mortgage Loan was funded, with a statement by the title insurance company or closing attorney on such binder or commit­ment that the priority of the lien of the related Mortgage during the period between the date of the funding of the related Mortgage Loan and the date of the related title policy (which title policy shall be dated the date of recording of the related Mortgage) is insured. (v) Originals, or certified true copies from the appropriate recording office, of any intervening assignments of the Mortgage with evidence of recording thereon, or, if the original intervening assignment has not yet been returned from the recording office, a certified copy of such assignment. (vi) Originals or copies of all assumption and modification agree­ments, if any. (vii) Original Primary Mortgage Insurance Policy, Loan Guaranty Certificate or Mortgage Insurance Certificate, as applicable. (viii) Original power of attorney, if applicable. The Seller shall forward to the Purchaser or Purchaser’s Custodian, as Purchaser designates, original documents evidencing an assumption, modification, consolidation or extension of any Mortgage Loan entered into in accordance with this Agreement within two (2) weeks of their execution; provided, however, that the Seller shall provide the Purchaser or Purchaser’s Custodian, as Purchaser designates, with a certified true copy of any such document submitted for recordation within two (2) weeks of its execution, and shall provide the original of any document submitted for recordation or a copy of such document certified by the appropriate public recording office to be a true and complete copy of the original within ninety (90) days of its submission for recordation. From time to time, if Seller is not Custodian, Purchaser shall deliver or cause to be delivered to Seller, as soon as practicable following receipt of a written request from Seller and at no expense to Seller, any Mortgage Loan Document needed by Seller in connection with the servicing of a Mortgage Loan.Seller’s written request for the release of a Mortgage Loan Document shall specify in reasonable detail the reason for Seller’s request.During the time that any such Mortgage Loan Document is in the possession of Seller, such possession shall be deemed to be in trust for the benefit of Purchaser and Seller shall promptly return to Purchaser or its designee any Mortgage Loan Document so released when Seller’s need for such Mortgage Loan Document no longer exists.Purchaser shall indemnify and hold Seller harmless against any and all claims, losses, damages, penalties, fines, forfeitures, reasonable and necessary legal fees and related costs, judgments, and any other costs, fees and expenses that Seller may sustain in connection with any third party claim in any way related to Purchaser’s or its designee’s failure to release, in a timely manner, the Mortgage Loan Documents requested by Seller pursuant to this Section 6.03. SECTION 7.Representations, Warranties and Covenants of the Seller: Remedies for Breach Subsection 7.01.Representations and Warranties Respecting the Seller. The Seller represents, warrants and covenants to the Purchaser as of the initial Closing Date and each subsequent Closing Date: (i)The Seller is duly organized, validly existing and in good standing under the laws of Delaware and is and will remain in compliance with the laws of each state in which any Mortgaged Property is located to the extent necessary to ensure the enforceability of each Mortgage Loan and the servicing of each Mortgage Loan in accordance with the terms of this Agreement; (ii)The Seller has the full power and authority to hold each Mortgage Loan, to sell each Mortgage Loan, and to execute, deliver and perform, and to enter into and consummate, all transactions contemplated by this Agreement. The Seller has duly authorized the execution, delivery and performance of this Agreement, has duly executed and delivered this Agreement, and this Agreement, assuming due authorization, execution and delivery by the Purchaser, constitutes a legal, valid and binding obligation of the Seller, enforceable against it in accordance with its terms except as the enforceability thereof may be limited by bankruptcy, insolvency or reorganization; (iii)The execution and delivery of this Agreement by the Seller and the performance of and compliance with the terms of this Agreement will not violate the Seller's articles of incorporation or by-laws or constitute a default under or result in a breach or acceleration of, any material contract, agreement or other instrument to which the Seller is a party or which may be applicable to the Seller or its assets; (iv)The Seller is not in violation of, and the execution and delivery of this Agreement by the Seller and its performance and compliance with the terms of this Agreement will not constitute a violation with respect to, any order or decree of any court or any order or regulation of any federal, state, municipal or governmental agency having jurisdiction over the Seller or its assets, which violation might have consequences that would materially and adversely affect the condition (financial or otherwise) or the operation of the Seller or its assets or might have consequences that would materially and adversely affect the performance of its obligations and duties hereunder; (v)The Seller is an approved seller/servicer of Conventional Mortgage Loans for FNMA and FHLMC in good standing and is a HUD approved mortgagee pursuant to Section 203 of the National Housing Act. The Seller is also an FHA Approved Mortgage in good standing to service FHA Loans, a VA Approved Lender,has not been suspended as a mortgagee or servicer by the FHA or VA, and has facilities, procedures and experienced personnel necessary for the sound servicing of mortgage loans of the same type as the FHA Loans and the VA Loans.No event has occurred, including but not limited to a change in insurance coverage, which would make the Seller unable to comply with FNMA, FHLMC, HUD, FHA or VA eligibility requirements or which would require notification to FNMA, FHLMC, HUD, FHA or VA; (vi)The Seller does not believe, nor does it have any reason or cause to believe, that it cannot perform each and every covenant contained in this Agreement; (vii)The Mortgage Note, the Mortgage, the Assignment of Mortgage and any other documents required to be delivered with respect to each Mortgage Loan pursuant to this Agreement, have been delivered to the Purchaser all in compliance with the specific requirements of the this Agreement. With respect to each Mortgage Loan, the Seller is in possession of a complete Mortgage File in compliance with Exhibit 4. (viii)Immediately prior to the payment of the Purchase Price for each Mortgage Loan, the Seller was the owner of record of the related Mortgage and the indebtedness evidenced by the related Mortgage Note and upon the payment of the Purchase Price by the Purchaser, in the event that the Seller retains record title, the Seller shall retain such record title to each Mortgage, each related Mortgage Note and the related Mortgage Files with respect thereto in trust for the Purchaser as the owner thereof and only for the purpose of servicing and supervising the servicing of each Mortgage Loan; (ix)There are no actions or proceedings against, or investigations of, the Seller before any court, administrative or other tribunal (A) that might prohibit its entering into this Agreement, (B) seeking to prevent the sale of the Mortgage Loans or the consummation of the transactions contemplated by this Agreement or (C) that might prohibit or materially and adversely affect the performance by the Seller of its obligations under, or validity or enforceability of, this Agreement; (x)No consent, approval, authorization or order of any court or governmental agency or body is required for the execution, delivery and performance by the Seller of, or compliance by the Seller with, this Agreement or the consummation of the transactions contemplated by this Agreement, except for such consents, approvals, authorizations or orders, if any, that have been obtained prior to the related Closing Date; (xi)The consummation of the transactions contemplated by this Agreement are in the ordinary course of business of the Seller, and the transfer, assignment and conveyance of the Mortgage Notes and the Mortgages by the Seller pursuant to this Agreement are not subject to the bulk transfer or any similar statutory provisions; (xii)The information delivered by the Seller to the Purchaser with respect to the Seller's loan loss, foreclosure and delinquency experience for the twelve (12) months immediately preceding the Initial Closing Date on mortgage loans underwritten to the same standards as the Mortgage Loans and covering mortgaged properties similar to the Mortgaged Properties, is true and correct in all material respects; (xiii)Neither this Agreement nor any written statement, report or other document prepared and furnished or to be prepared and furnished by the Seller pursuant to this Agreement or in connection with the transactions contemplated hereby contains any untrue statement of material fact or omits to state a material fact necessary to make the statements contained herein or therein not misleading; and (xiv)The Seller used no adverse selection procedures in selecting the Mortgage Loans from among the outstanding Conventional, FHA insured or VA guaranteed mortgage loans in the Seller’s portfolio at the related Closing Date as to which the representations and warranties set forth in this Subsection 7.01 could be made. Subsection 7.02. Representations and Warranties Regarding IndividualMortgage Loans The Seller hereby represents and warrants to the Purchaser that, as to each Mortgage Loan and as of the related Closing Date for such Mortgage Loan: (i)
